United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEFENSE COMMISSARY AGENCY, JOINT
BASE LEWIS-McCHORD, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0300
Issued: July 5, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 20, 2018 appellant filed a timely appeal from an October 29, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that her right elbow
conditions were causally related to the accepted May 20, 2018 employment incident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 8, 2018 appellant, then a 39-year-old sales store checker, filed a traumatic injury
claim (Form CA-1) alleging that on May 20, 2018 she injured her right arm and hand due to
continuously scanning groceries in the performance of duty.
In duty status reports (Form CA-17) dated June 5, 19, and 28, 2018, and an attending
physician’s report (Form CA-20) dated June 5, 2018, Dr. Mark Mariani, a Board-certified family
practitioner, diagnosed right elbow tendinitis and right lateral epicondylitis. He noted that
appellant was injured, while scanning groceries, and that she was able to resume modified duty
with restrictions. In his June 5, 2018 attending physician’s report, Dr. Mariani checked the box
marked “yes” when asked whether he believed appellant’s conditions were caused or aggravated
by her May 20, 2018 employment activities.
In reports dated June 5, 12, 19, and 28, 2018, Daniel L. Stamper, a physician assistant, also
diagnosed right elbow lateral epicondylitis. In these reports, he noted that her mechanism of injury
was scanning grocery items at work. In his June 5, 2018 report, Mr. Stamper referred appellant
for physical therapy. In his June 28, 2018 report, he indicated that appellant’s condition was
improving.
In support of her claim, appellant also submitted physical therapy notes dated June 6, 12,
14, 19, 21, 26, and 28, and July 3 and 5, 2018.
In a development letter dated August 16, 2018, OWCP informed appellant that it initially,
paid a limited amount of medical expenses in her claim as it appeared to be for a minor injury that
resulted in minimal or no lost time from work. However, appellant’s claim was now being
reopened. OWCP advised appellant that the evidence submitted was insufficient to establish her
claim. It provided a factual questionnaire for her completion and requested medical evidence in
support of her claim. OWCP afforded appellant 30 days to submit the necessary evidence.
In response, appellant resubmitted Mr. Stamper’s June 5, 12, 19, and 28, 2018 reports.
OWCP also received a Form CA-17 dated June 12, 2018, wherein Dr. Mariani diagnosed
right elbow tendinitis and indicated that appellant was able to resume modified duty with
restrictions. Appellant also resubmitted Dr. Mariani’s June 5, 2018 completed Form CA-20, as
well as his June 28, 2018 Form CA-17.
Appellant completed the questionnaire on August 24, 2018 and related that on the date of
injury she had worked her full shift without a break. She related that she could not grip without
feeling numbness, pain, soreness, and tingling along her arm and hand.
By decision dated October 29, 2018, OWCP denied appellant’s traumatic injury claim,
finding that the evidence submitted was insufficient to establish that her medical conditions were
causally related to the accepted May 20, 2018 employment incident.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.6 The second component is whether the employment incident caused a personal
injury.7
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such causal relationship.8 Causal relationship is a medical issue, and
the medical evidence required to establish causal relationship is rationalized medical evidence.9
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the employee.10 Neither the mere fact that a disease or condition
manifests itself during a period of employment, nor the belief that the disease or condition was

2

Id.

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

Elaine Pendleton, 40 ECAB 1143 (1989).

7

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

8

J.L., Docket No. 18-0698 (issued November 5, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB
465 (2005).
9

L.D., Docket No. 17-1581 (issued January 23, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

L.D., id.; see also Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

3

caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her right
elbow conditions were causally related to the accepted May 20, 2018 employment incident.
Appellant submitted a number of form reports dated June 5 to 28, 2018 from Dr. Mariani.
Dr. Mariani diagnosed right elbow tendinitis and right lateral epicondylitis, but he offered no
opinion regarding causal relationship. The Board has held that medical evidence that does not
offer an opinion regarding the cause of an employee’s condition is of no probative value on the
issue of causal relationship.12 These reports are, therefore, insufficient to establish appellant’s
claim.
In his June 5, 2018 attending physician’s report, Dr. Mariani checked the box marked “yes”
when asked whether he believed appellant’s conditions were caused or aggravated by her
employment activities. However, the Board has held that an opinion consisting only of a
checkmark notation supporting causation, without supporting medical rationale, is of limited
probative value and insufficient to establish causal relationship.13 This report is, therefore, also
insufficient to establish appellant’s claim.
OWCP also received a series of medical reports dated June 5, 12, 19, and 28, 2018 from
Mr. Stamper, a physician assistant, and a number of physical therapy reports. These reports do
not constitute competent medical evidence because physician assistants and physical therapists are
not considered “physicians” as defined under FECA.14 Therefore, their reports will be considered
medical evidence only if countersigned by a qualified physician.15 As these reports were not
countersigned by a qualified physician, this evidence is insufficient to meet appellant’s burden of
proof.16

11

T.H., Docket No. 18-1736 (issued March 13, 2019); Dennis M. Mascarenas, 49 ECAB 215 (1997).

12

D.B., Docket No. 18-1359 (issued May 14, 2019); K.K., Docket No. 18-1209 (issued March 7, 2019).

13

J.R., Docket No. 18-1609 (issued March 7, 2019); see K.R., Docket No. 18-1388 (issued January 9, 2019).

14
G.S., Docket No. 18-1696 (issued March 26, 2019); see M.M., Docket No. 17-1641 (issued February 15, 2018);
K.J., Docket No. 16-1805 (issued February 23, 2018); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay
individuals such as physician assistants, nurses, and physical therapists are not competent to render a medical opinion
under FECA); 5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by state law).
15

L.T., Docket No. 18-1603 (issued February 21, 2019) (a report from a physician assistant must be countersigned
by a physician to be of probative medical value); P.G., Docket No. 18-0524 (issued April 18, 2019) (a report from a
physical therapist must be countersigned by a physician to be of probative medical value).
16

Id.

4

As appellant has not submitted rationalized medical evidence to establish that her right
elbow conditions were causally related to the accepted May 20, 2018 employment incident, the
Board finds that she has not met her burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her right
elbow conditions were causally related to the accepted May 20, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the October 29, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 5, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

